Citation Nr: 1337641	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  04-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a back disability with neuropathy. 

(Entitlement to service connection for a bilateral foot disorder, characterized as degenerative joint disease of the bilateral feet and claw toes of the left foot, to include as secondary to a back disorder, is addressed in a separate Board decision.)

REPRESENTATION

Appellant represented by:	Mr. Daniel Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In May 2005, the Veteran and his spouse testified before a Veterans Law Judge sitting at the RO concerning his claim of entitlement to service connection for a back disorder; a transcript of that hearing is associated with the claims file.  Thereafter, the Board affirmed the RO's denial of the Veteran's claim in a March 2006 decision, which was signed by the Veterans Law Judge who presided over the May 2005 Board hearing.  The March 2006 decision also remanded the issue of entitlement to service connection for a bilateral foot disorder for the issuance of a statement of the case. 

Thereafter, the Veteran appealed the Board's denial of his claim of entitlement to service connection for a back disorder to the United States Court of Appeals for Veterans Claims (Court).  In June 2007, the Veteran's representative and the Secretary of VA (the parties) filed a Joint Motion for an Order Partially Vacating the Board Decision and Incorporating the Terms of this Joint Motion (Joint Motion).  The Court adopted the Joint Motion and then effectuated such an action through the issuance of an Order issued in July 2007.  The Joint Motion requested that the Court to vacate and remand the March 2006 Board decision.  The Joint Motion argued that with respect to the Veteran's back disorder, the Board erred when it failed to analyze the Veteran's claim in light of the presumption of in-service aggravation of his preexisting back injury under 38 C.F.R. § 3.306(b).  The Joint Motion, as adopted, found that the Board committed error by shifting the burden of proof to the Veteran- denying his claim based not upon medical evidence against the claim, but a lack of medical evidence in support thereof.  The parties indicated that, if the Board believe there to be insufficient medical evidence to support the Veteran's claim, it was obligated to at least obtain a medical opinion regarding the potential aggravation of the Veteran's disability by his in-service injury before rejecting his claim. 

In September 2007, the Board sent the Veteran a letter indicating that the Veterans Law Judge who had held the May 2005 hearing had resigned from the Board and, as such, was unable to participate in deciding his appeal.  The Veteran was given an opportunity to request an additional hearing before a new Veterans Law Judge.  No response from the Veteran was received.  As such, in February 2008, the Board proceeded with adjudication of the Veteran's claim based on the current record. 

In February 2008, the Board remanded the Veteran's claim of entitlement to service connection for a back disorder in order to afford him a VA examination in accordance with the Joint Motion and to obtain outstanding Social Security Administration (SSA) records. 

While such further development was being completed, the Veteran separately perfected his appeal with respect to his claim of entitlement to service connection for a bilateral foot disorder and requested a hearing before a Veterans Law Judge sitting at the RO regarding such issue. 

In February 2009, a hearing before the undersigned Veterans Law Judge sitting at the RO was held; a transcript of that hearing is associated with the claims file.  At such hearing, the Veteran offered testimony with respect to his claims of entitlement to service connection for his bilateral foot disorder and a back disorder.  In this regard, the Board notes that the Veteran's attorney listed on the first page of this decision represents him with respect to his back (and right hearing loss) claim while a veterans service organization represents him in regard to his bilateral foot claim.  The Veteran's attorney was not advised of the February 2009 hearing and was not given the opportunity to be present.  The basic reason why the Veteran's private attorney was not notified was because it was unclear as to whether the private attorney was still representing the Veteran before the VA and not just the Court. 

Nevertheless, in a May 2009 letter, the Board advised the Veteran and his attorney that they could request another Board hearing in order to ensure that the Veteran's attorney could be present and offer argument with respect to his appeal.  The Veteran and his attorney were also provided with a copy of the transcript of the February 2009 Board hearing.  They were informed that they had 30 days to request a new hearing and, if no response was received at the end of 30 days, the Board would assume that the Veteran and his attorney did not want another hearing and would proceed accordingly.  A response from either party was never received, and thus, the Board proceeded with a review of the Veteran's claim. 

Following that review, the Board, in August 2009 and in May 2012, remanded the claim to the RO for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.

The issue of entitlement to service connection for a back disability with neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 2013 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to service connection for right ear hearing loss.



CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the October 2009 rating decision that denied his claim for entitlement to service connection for right ear hearing loss.  Thereafter, in a May 2013 written statement, the Veteran expressed his desire to withdraw the claim from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further actions with regard to the issue is not appropriate.  The Board does not have jurisdiction over the withdrawn claim.  As such, the issue is dismissed.


ORDER

The appeal, concerning entitlement to service connection for right ear hearing loss, is dismissed.



REMAND

As reported above, the Board remanded the claim in May 2013 for the purpose of obtaining additional medical information and evidence.  

As succinctly put by the Veteran's private attorney, that similar to a March 2009 VA examiner's medical opinion and July 2011 addendum statement, the examiner from a September 2012 VA spine examination did not provide a specific statement in the  rationale for the negative medical nexus opinion, which addressed the Veteran's lay statements and commented on the Veteran's statements regarding continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007).  In the May 2012 remand directives stated that "the examiner must specifically discuss the appellant's contentions and his report of chronicity of symptoms since he was discharged from service."  See Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2012 VA examiner provided a very comprehensive medical report, and noted that his report was constructed after a review of the claims folder, the Veteran's electronic VA treatment records, the past VA examination reports and the treatment records from Dr. Arnold.  The examiner also noted the Veteran's reported history of an in-service back injury when he was lifting projectiles, the examiner failed to note the Veteran's reported medical history of continuity of symptoms since service.  Since the Veteran's reports of continuity of symptoms were not included in the previous March 2009 VA examination, the Board cannot say that the September 2012 VA examiner considered the Veteran's reported history in conjunction with the negative medical nexus opinion.  

On remand, an addendum medical statement should be obtained in which the September 2012 VA examiner, or another appropriate medical professional, considers the Veteran's lay assertions and reports of continuity of back problems since his period of service in conjunction with a medical opinion on whether the Veteran's current back disability with radiculopathy is related to his period of service.  


Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who conducted the September 2012 VA spine examination, if still available, to provide an addendum that contains an opinion as to whether it is at least as likely as not that the Veteran's current back disability with radiculopathy is at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service, any incidents therein, or to another disability. 

In doing so, the Board instructs the examiner must review the lay testimony of record, to include the Veteran's assertion that he and has had such symptoms since that time.  The examiner should indicate whether there are medical reasons for accepting or rejecting the Veteran's lay statements.  If the examiner finds that the Veteran's lay statements do not support a finding of service connection, the examiner must provide specific reasons for why not.  All opinions should be set forth in detail and explained in the context of the record. 

If the September 2012 examiner is no longer available, and the new VA examiner determines that the requested addendum cannot be provided without re-examining the appellant, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder to include the SSA paper records.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

Based on a review of the record, the examiner should provide opinion on whether it is at least as likely as not that the Veteran's current back disability with radiculopathy is at least as likely as not (a probability of 50 percent or greater) related or secondary to the Veteran's military service, any incidents therein, or to another disability. 

In doing so, the Board instructs the examiner must review the lay testimony of record, to include the Veteran's assertion that he and has had such symptoms since that time.  The examiner should indicate whether there are medical reasons for accepting or rejecting the Veteran's lay statements.  If the examiner finds that the Veteran's lay statements do not support a finding of service connection, the examiner must provide specific reasons for why not.  All opinions should be set forth in detail and explained in the context of the record.

It is further requested that the examiner discuss the seemingly inconsistent and contradictory opinions provided by the VA and private doctors concerning the etiology of any found disability of the back.  

If the examiner is unable to provide opinions to any of the questions above, then the examiner should state so and why. 

2. Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

3. Thereafter, the RO should conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the Veteran and his private attorney should be provided an SSOC regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


